    Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 1 of 15 PageID #:1446




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA
                                                 No. 19 CR 420
           v.
                                                 Honorable Matthew J. Kennelly
JAMAR JARVIS


                GOVERNMENT’S CONSOLIDATED MOTIONS IN LIMINE

           The UNITED STATES OF AMERICA, by and through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, hereby

respectfully files its Consolidated Motions in Limine and states as follows.

                                       BACKGROUND

           The government alleges that, on October 18, 2018, defendant, JAMAR JARVIS

and others, carjacked a woman in Chicago, Illinois while the defendant brandished a

firearm during the carjacking.

           In light of their criminal conduct, on May 14, 2019, JAMAR JARVIS and others

were charged by indictment with the following three counts relevant to the upcoming

trial 1:

           1. Beginning in or around October 17, 2018 and continuing until on or about
              October 18, 2018, defendant, conspiring with others, with intent to cause
              serious bodily harm, did take a motor vehicle which had been transported,
              shipped, and received in interstate commerce from the presence of another
              person by force, violence, and intimidation, in violation of 18 U.S.C. § 2119; 2


1The three co-defendants in this case have pled guilty. The government is only including the
charges relevant to Jamar Jarvis and the upcoming trial.
2The government has informed defense counsel that, at trial, it will not proceed on Count 1
of the indictment. With this motion in limine, the government moves to dismiss Count One
of the indictment against Jamar Jarvis.
     Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 2 of 15 PageID #:1447




         2. On or about October 18, 2018, with intent to cause death or serious bodily
            harm, defendant did take a motor vehicle, namely a 2006 Lexus RX400H,
            that had been transported, shipped, and received in interstate commerce
            from the presence of Victim B by force, violence, and intimidation, in
            violation of 18 U.S.C. § 2119 and 2; and

         3. Using, carrying and brandishing a firearm during the aforementioned
            carjacking, in violation of 18 U.S.C. §§ 924(c)(1)(A).

         Trial is scheduled to begin June 29, 2021.

I.       MOTION TO ADMIT DEFENDANT’S POST-ARREST STATEMENT AND RECORDED
         TELEPHONE CALLS INTO EVIDENCE AS A STATEMENT OF A PARTY-
         OPPONENT

         The government intends to introduce the defendant’s post arrest statement to

a detective with the Chicago Police Department and portions of two calls from

defendant (while he was incarcerated in Cook County Jail) to his father, John Jarvis,

in its case-in-chief. In the defendant’s post arrest statement, he admitted that he was

at the scene of the carjacking and got into the car. In those portions of the statements

on the phone calls, defendant admitted that he didn’t have to go along with the others

but did so because “they didn’t know how to do it” and because he “was too thirsty.”

Additionally, in response to defendant’s father’s question of, “Did you have it?” the

defendant answered “Yeah.” The government intends to call the victim of the

carjacking, who has previously identified the defendant as being one of the five

carjackers at the scene and the person that pointed the firearm at her while they took

the keys to her vehicle. Defendant’s statements to the Chicago Police Department

detective that he was at the scene of the carjacking and got into the car and his

statements to his father that he willingly went along with the crime and had the

firearm are evidence of defendant’s participation in the crime and are therefore


                                            2
  Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 3 of 15 PageID #:1448




clearly admissible under Rules 401, 403, and 801(d)(2)(A) as a relevant statement of

the opposing party.

      To be relevant, evidence does not have to dispose of the ultimate issue in a

case; it need only advance the inquiry. Thompson v. City of Chicago, 472 F.3d 444,

453 (7th Cir. 2006). In this case, the contested issue is whether the defendant, with

intent to cause death or serious bodily harm, took a vehicle from the presence of the

victim by force violence, and intimidation.

      For example, here, defendant’s statements to the Chicago Police Department

and to his dad are relevant as to whether (1) the defendant was present, (2) the

defendant knowingly participated in the carjacking, and (3) whether the defendant

was armed with the firearm and had the requisite intent in committing the

carjacking, among other reasons. The statements are relevant.

      Additionally, statements of a party opponent are not hearsay and are therefore

admissible under Federal Rules of Evidence Rule 801(d)(2)(A). The statements need

not be inculpatory, as they are here. The Seventh Circuit has recognized, “[P]arty

admissions need not be inculpatory or against interests.” United States v. Reed, 227

F.3d 763, 770 (7th Cir. 2000); United States v. McGee, 189 F.3d 626, 631–32 (7th Cir.

1999). There are only two requirements for admissibility under Rule 801(d)(2)(A): “a

statement was made by a party, and the statement was offered against that party.”

Binns, 712 F.3d at 1129 (citing United States v. Matlock, 415 U.S. 164, 172 (1974)

and United States v. Penaloza, 648 F.3d 539, 547 (7th Cir.2011)). Here, the

government will prove that the statements were made by the defendant and will offer




                                          3
  Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 4 of 15 PageID #:1449




them into evidence against the defendant. That is all that is necessary. The

statements the government seeks to introduce in its case-in-chief are both relevant

and admissible.

II.   MOTION TO BAR EVIDENCE OR ARGUMENT RELATED TO PENALTIES FACED
      BY DEFENDANT

      The government respectfully moves this Court to preclude defendant from

introducing evidence, making argument about, or otherwise mentioning the potential

penalties faced by defendant, if convicted.

      The Seventh Circuit has unequivocally held that “arguing punishment to a jury

is taboo.” See e.g., United States v. Richardson, 130 F.3d 765, 778 (7th Cir. 1997),

vacated in part on other grounds, 526 U.S. 813 (1999); United States v. Lewis, 110

F.3d 417, 422 (7th Cir. 1997); see also United States v. McKenzie, 922 F.2d 1323, 1327

(7th Cir. 1991) (“[T]he sixth amendment requires that a jury determine questions of

guilt or innocence; punishment is the province of the Court.”).

      Such argument or evidence concerning punishment is improper because the

law is well-settled that the potential penalty faced by a defendant is irrelevant to the

jury’s determination of guilt or innocence. See, e.g., Shannon v. United States, 114

S.Ct. 2419, 2224 (1994) (“It is well established that when a jury has no sentencing

function, it should be admonished to ‘reach its verdict without regard to what

sentence might be imposed.’”). Furthermore, mention of the potential penalties faced

by defendant would serve only the improper purpose of jury nullification. See, e.g.,

United States v. Reagan, 694 F.2d 1075, 1080 (7th Cir. 1982) (“The authorities are

unequivocal in holding that presenting information to the jury about possible



                                           4
  Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 5 of 15 PageID #:1450




sentencing is prejudicial.”); United States v. Patterson, No. 95 CR 242, 1996 WL

54237, at *1 (N.D. Ill. Feb. 8, 1996) (prohibiting discussion of potential penalties in

order to avoid possible jury nullification).

       Accordingly, any evidence or argument related to the potential penalties faced

by defendant, if convicted, whether he invokes a specific reference to years or months

of imprisonment, or general arguments and statements regarding the defendant’s

loss of liberty or freedom such as “the defendant is on trial for his life” or “the

defendant’s freedom hangs on the outcome of the jury’s decision,” should be

prohibited.

III.   MOTION TO BAR FORMS OF ARGUMENT OR EVIDENCE DESIGNED TO ELICIT
       JURY NULLIFICATION

       The government respectfully moves this Court to preclude defendant from

arguing, or otherwise presenting evidence or pursuing lines of inquiry designed to

elicit jury nullification.

       The law is plain that it is improper for a defendant to suggest in any way that

the jury should acquit defendant even if it finds that the government has met its

burden of proof. See, e.g., United States v. Laguna, 693 F.3d 727, 730-31 (7th Cir.

2012) (district court properly excluded evidence because, among other reasons, it

had the potential to invite nullification); United States v. Perez, 86 F.3d 735, 736

(7th Cir. 1996) (“An unreasonable jury verdict, although unreviewable if it is an

acquittal, is lawless, and the defendant has no right to invite the jury to act lawlessly.

Jury nullification is a fact, because the government cannot appeal an acquittal; it is

not a right, either of the jury or of the defendant.”) (citing United States v. Kerley, 838



                                               5
  Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 6 of 15 PageID #:1451




F.2d 932, 938 (7th Cir. 1988), and United States v. Sepulveda, 15 F.3d 1161, 1190 (1st

Cir. 1993)); see also, United States v. Bruce, 109 F.3d 323, 327 (7th Cir. 1997) (“Jury

nullification ‘is not to be positively sanctioned by instructions,’ but is to be viewed as

an ‘aberration under our system.’”) (quoting United States v. Anderson, 716 F.2d 446,

450 (7th Cir. 1983)); United States v. Trujillo, 714 F.2d 102, 105 (11th Cir. 1983)

(“Appellant’s jury nullification argument would have encouraged the jurors to ignore

the court’s instruction and apply the law at their caprice. While we recognize that a

jury may render a verdict at odds with the evidence or the law, neither the court nor

counsel should encourage jurors to violate their oath”).

       Although the government is unable to anticipate each form of “jury

nullification” argument or evidence that defendant may seek to interject into this

trial, the government notes at least the following common examples of jury

nullification.

       A.        Claims of Selective or Vindictive Prosecution

       The government seeks to bar any evidence or claims of an improper

prosecution, such as selective or vindictive prosecution. These claims provide no

defense to the criminal charges, and are not relevant to the merits of the charge.

       As the Supreme Court has plainly stated, “[a] selective-prosecution claim is

not a defense on the merits to the criminal charge itself, but an independent assertion

that the prosecutor has brought the charge for reasons forbidden by the

Constitution.” United States v. Armstrong, 517 U.S. 456, 463 (1996). “In the ordinary

case, ‘so long as the prosecutor has probable cause to believe that the accused

committed an offense defined by statute, the decision whether or not to prosecute,


                                            6
  Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 7 of 15 PageID #:1452




and what charge to file or bring before a grand jury, generally rests entirely in his

discretion.’” Id. at 464 (quoting Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978)).

Accordingly, evidence bearing on the government’s decision to prosecute is

“extraneous and collateral” and, thus, properly excluded from trial. United States v.

Johnson, 605 F.2d 1025, 1030 (7th Cir. 1979) (affirming the exclusion of evidence

offered to show that the “indictment was a political instrument”).

      Because claims of alleged misconduct on the part of the prosecutor or

investigating agents are irrelevant to the merits of criminal cases, suggesting

to the jury that alleged misconduct provides a basis for acquittal is an invitation

for the jury to nullify. Because such allegations are irrelevant to the jury’s decision,

and serve no purpose other than to distract the jury from legally relevant matters,

they merely invite the jury to acquit the defendant without regard to admissible

evidence. To the extent defendant wishes to raise these issues, he must raise them

with the Court, not the jury. See United States v. Washington, 705 F.2d 489, 495

(D.C. Cir. 1983) (finding that “the issue of selective prosecution is one to be

determined by the court”); United States v. Jarrett, 705 F.2d 198, 204-05 (7th Cir.

1983) (finding claims of selective prosecution must be raised before trial).

      To date, defendant has filed no pretrial motions claiming selective or

vindictive prosecution, the only proper way of resolving such a claim. Accordingly,

evidence and argument at trial related to these issues, in any form, should be barred

by the Court as an attempt at jury nullification.




                                           7
  Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 8 of 15 PageID #:1453




      B.     Argument or Evidence of “Outrageous Government Conduct”

      Similar to arguments related to selective prosecution, the Court should

preclude any evidence or argument related to so-called “outrageous government

conduct.” The Seventh Circuit repeatedly has held that “[o]utrageous government

conduct is not a defense in this circuit.” United States v. Stallworth, 656 F.3d 721,

730 (7th Cir. 2011) (citation omitted).

      There is an “increasing tendency in criminal cases to try some person other

than the defendant and some issues other than his guilt.” United States v. Griffin,

867 F. Supp. 1347, 1347 (N.D. Ill. 1994) (internal citation omitted). The “thrust of the

defense” in these types of cases “is this: the prosecution was not nice or could have

done it better and so the jury ought to acquit, whether or not guilt has been proved

beyond a reasonable doubt.” Id. at 1347. In the face of this increasing tendency to

interject themes of “government misconduct” into a defense strategy, courts routinely

have granted motions in limine “to bar defendants from presenting evidence or

making arguments to the jury suggesting that they should be acquitted because the

government engaged in misconduct in the course of its investigation.” United States

v. Shields, 90 CR 1044, 1991 WL 236492, at *3 (N.D. Ill. Aug. 13, 1991); see also

United States v. Finley, 708 F. Supp. 906, 913-14 (N.D. Ill. 1989) (granting motion in

limine to preclude evidence “which is not relevant to defendants’ guilt but is designed

only to persuade the jury that defendants should be acquitted because the

government engaged in misconduct during its investigation”); United States v.

Boender, No. 09 CR 186-1, 2010 WL 811296, at *3 (N.D. Ill. March 3, 2010) (“The

Seventh Circuit does not recognize an outrageous government conduct defense: the


                                           8
  Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 9 of 15 PageID #:1454




doctrine is more than moribund—it is stillborn because it never had any life; and it

certainly has no support in the decisions of this court, which go out of their way to

criticize the doctrine.”).

       The impropriety of arguing allegations of governmental misconduct to the jury

is twofold. One, the “outrageous government conduct” argument affords no defense to

a criminal prosecution as a matter of law. See United States v. Sherman, 268 F.3d

539, 549-550 (7th Cir. 2001) (providing “defense of outrageous government conduct

does not exist in this circuit”); see also United States v. Boyd, 55 F.3d 239, 241-42 (7th

Cir. 1995). The Seventh Circuit in Boyd held that “outrageous government conduct”

is no defense to a criminal charge, and thus the jury should not be exposed to these

irrelevant allegations. Id. Two, even before the Boyd decision, the Seventh Circuit

held that the issue of government misconduct was a matter of law for determination

by the court: “[T]he issue of outrageous government conduct is not an issue for the

jury.” United States v. Swiatek, 819 F.2d 721, 726 (7th Cir. 1987) (noting that every

circuit which has considered the issue has held that the issue is not a jury question).

       Accordingly, the government moves to bar the defense from introducing

evidence or argument of outrageous government conduct. Should defendant plan to

elicit evidence or argue during his opening statement or closing argument that the

government’s conduct was somehow outrageous, wrong, or inappropriate—whether

with respect to this particular investigation and prosecution, or that law enforcement

and prosecutors, more generally, are somehow acting in an outrageous or

inappropriate manner when executing their professional duties—the government




                                            9
 Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 10 of 15 PageID #:1455




contends that he must first address the matter to the Court beforehand because it is

a matter for the Court, and not the jury, to decide. See United States v. Bontkowski,

865 F.2d 129, 132 (7th Cir. 1989) (providing that, if the outrageous government

conduct defense exists, “it is for the trial court, not the jury, to decide whether

government conduct is so outrageous that due process bars the use of the judicial

system to obtain a conviction.”).

      C.     Argument or Questioning about                   the    Motivation      for
             Investigating or Prosecuting this Case

      The government moves to preclude evidence or argument by the defense

regarding the government’s and the investigating agencies’ motivations for

prosecuting the case, including subjective motivations of the officers and agents.

Evidence bearing on the government’s decision to prosecute is “extraneous and

collateral” and thus excluded from trial. Johnson, 605 F.2d at 1030; see also United

States v. Berrigan, 482 F.2d 171, 174-76 (3d Cir. 1973) (affirming exclusion of

evidence relating to “discriminatory prosecution”). Inquiries regarding the subjective

intentions or motivations of a government agent are irrelevant when making the

factual determination of a defendant’s guilt or innocence. United States v. Goulding,

26 F.3d 656, 667 (7th Cir. 1994) (noting that, even in the context of an entrapment

defense, it was proper for the trial court not to “allow the defense to mount an inquiry

into the mental states of the investigating officers since such an inquiry was

irrelevant”); Katz, 1992 WL 137174, at *7 (granting government’s motion in limine to

preclude inquiry regarding “[t]he subjective intentions or motivations of the agents

involved in this case”).



                                          10
 Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 11 of 15 PageID #:1456




      Accordingly, the government moves to preclude evidence or argument by the

defense regarding the government’s and the investigating agencies’ subjective

motivations for investigating or prosecuting the instant case.

IV.   MOTION TO PRECLUDE REQUESTS FOR OR COMMENTARY CONCERNING
      DISCOVERY IN THE PRESENCE OF THE JURY

      The government respectfully moves this Court to preclude defendant from

requesting discovery, moving the Court for discovery, or otherwise commenting on

discovery matters in the presence of the jury. Addressing discovery issues in front of

the jury is inappropriate and may create the impression that one side has suppressed

information as a means of seeking an unfair advantage. Discovery requests by

defendants, if appropriate, can easily be made to the government or the Court outside

the presence of the jury with no prejudice to either side. See, e.g., United States v.

Gray, No. 07 CR 166, 2010 WL 1258169, at *3 (N.D. Ind. Mar. 26, 2010) (granting

government’s motion to preclude the defense from requesting or commenting on

discovery in the presence of the jury).

V.    MOTION TO PRECLUDE ARGUMENT EXPLAINING OR DEFINING REASONABLE
      DOUBT

      The government respectfully moves this Court to preclude defense counsel

from explaining or defining reasonable doubt. Reasonable doubt is a term that should

not be defined by the parties. See, e.g., United States v. Hatfield, 590 F.3d 945, 949

(7th Cir. 2010); United States v. Thompson, 117 F.3d 1033, 1035 (7th Cir. 1997) (“The

law is clear in this circuit that it is improper for attorneys to attempt to define the

term [reasonable doubt]”). Although defendant may argue that the government bears

the burden of proving his guilt beyond a reasonable doubt, the parties should not be


                                          11
 Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 12 of 15 PageID #:1457




permitted to define that term for the jury. United States v. Glass, 846 F.2d 386, 386

(7th Cir. 1988) (“Trial counsel may argue that the government has the burden of

proving the defendant’s guilt ‘beyond a reasonable doubt,’ but they may not attempt

to define ‘reasonable doubt.’”) (emphasis in original); see also Committee Comment to

Seventh Circuit Pattern Criminal Jury Instruction 1.04.

VI.   MOTION TO PRECLUDE ARGUMENT ABOUT MISSING WITNESSES

      It is within the Court’s discretion to prohibit argument by either side

concerning missing witnesses not under the control of either side. United States v.

Sblendorio, 830 F.2d 1382, 1394 (7th Cir. 1987). “The reasons for not calling witnesses

are so many and so complex—from . . . concern about the witness’s appearance and

demeanor to concern about the content of the testimony to a belief that the witness

would invoke the privilege against self-incrimination—that a full exploration could

take the trial far afield.” Id. “[W]hen the witness is equally available to both sides,

the preferred practice is to preclude the [missing witness] argument rather than to

leave the jury free to speculate about a lot of non-evidence.” United States v. Simpson,

974 F.2d 845, 848 (7th Cir. 1992). “The traditional position, limiting comment by

judge or counsel to a witness under the control of the adverse party . . . is sound.” Id.

Therefore, the government requests that the Court prohibit defendant from

introducing evidence about or arguing that any relevant inference can be drawn from

the fact that additional witnesses did not testify.

      Alternatively, if the Court allows defendant to introduce evidence or make any

such argument regarding missing witnesses, the government seeks permission to

respond to this argument appropriately. As the Seventh Circuit has held, ordinarily,


                                           12
 Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 13 of 15 PageID #:1458




a prosecutor may reply to “an argument by the defense that the absence of some

witness counts against the prosecution” by pointing out that the defense has the same

subpoena power as the government. Sblendorio, 830 F.2d at 1392-93.

VII.   MOTION TO PRECLUDE THE “GOLDEN RULE” ARGUMENT

       The government respectfully moves this Court to preclude defendant from

making a so-called “Golden Rule” appeal, i.e., that the jury should place itself in his

shoes. The Seventh Circuit held such arguments to be improper in United States v.

Teslim, 869 F.2d 316, 328 (7th Cir. 1989). Teslim involved an improper “Golden Rule”

argument by the government. More recently, however, the Seventh Circuit held in

United States v. Roman, 492 F.3d 803 (7th Cir. 2007), that “Golden Rule” arguments

by the defense are equally objectionable. According to the court, “a ‘Golden Rule’

appeal in which the jury is asked to put itself in a defendant’s position ‘is universally

recognized as improper because it encourages the jury to depart from the [position of]

neutrality and to decide the case on the basis of personal interest and bias rather

than on the evidence.’” Id. (quoting Teslim, 869 F.2d at 328); see also, Spray-Rite Serv.

Corp. v. Monsanto Co., 684 F.2d 1226, 1246 (7th Cir. 1982). Defendant should

therefore be precluded from making such an argument to the jury.

VIII. MOTION TO PRECLUDE ANY ARGUMENT OR EVIDENCE RELATING TO ALIBI OR
      UNAVAILABILITY, MENTAL DEFECT, OR PUBLIC AUTHORITY

       Under the Federal Rules of Criminal Procedure, a defendant is required to

provide the government with notice of: (1) any alibi or similar defense, including any

defense asserting the defendant’s unavailability on or near the dates named in the

indictment (Rule 12.1); (2) any defense of a mental defect inconsistent with the state



                                           13
    Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 14 of 15 PageID #:1459




of mind required for the offense charged (Rule 12.2); and (3) any defense of public

authority (Rule 12.3). Because defendant has not notified the government of his

intent to raise any of these defenses, the government requests that they be prohibited

from introducing evidence or argument of such defenses at trial.

IX.     MOTION TO PRECLUDE ARGUMENT OR EVIDENCE OF LAWFULNESS

        The government respectfully moves this Court to preclude defendant from

presenting evidence of, or making reference to, lawfulness, non-corrupt conduct, or

prior good acts, except reputation or opinion evidence offered by character witnesses

strictly in accord with Federal Rule of Evidence 405(a). 3

        Defendant may seek to admit evidence that, on prior occasions, they acted in a

lawful manner. He may further argue that, because he previously performed good

acts, he could not have committed the charged offenses. “Evidence that a defendant

acted lawfully on other occasions is generally inadmissible to prove he acted lawfully

on the occasion alleged in the indictment.” United States v. Reese, 666 F.3d 1007, 1020

(7th Cir. 2012); see also United States v. Heidecke, 900 F.2d 1155, 1162 (7th Cir. 1990);

United States v. Scarpa, 897 F.2d 63, 70 (2d Cir. 1990) (“A defendant may not seek to

establish his innocence … through proof of the absence of criminal acts on specific

occasions.”); United States v. Johnson, No. 08 CR 466, 2011 WL 809194, at *4 (N.D.




3 Even evidence offered under Rule 405(a) cannot include specific instances of good conduct.
Rather, such evidence is limited to a description of the subject’s reputation or a brief
statement of opinion. See Fed. R. Evid. 405, Advisory Committee Notes (stating that
“testimony of specific instances is not generally permissible on direct examination of an
ordinary opinion witness to character . . . [O]pinion testimony on direct in these situations
ought in general to correspond to reputation testimony as now given, i.e., be confined to the
nature and extent of observation and acquaintance upon which the opinion is based.”).


                                             14
 Case: 1:19-cr-00420 Document #: 366 Filed: 06/09/21 Page 15 of 15 PageID #:1460




Ill. Mar. 2, 2011) (“[E]vidence of specific lawful acts of defendants is not properly

introduced to show that defendants did not have the requisite intent to commit the

crimes charged”). Thus, any evidence or argument regarding defendant’s alleged

prior good acts or non-corrupt behavior should be excluded.

                                    CONCLUSION

      WHEREFORE, the government respectfully requests that this Court grant its

Consolidated Motions in Limine. In addition, the government requests leave of Court

to file additional motions in limine, should the need arise as the parties continue to

prepare for trial.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                       By:     s/ Albert Berry III
                                              ALBERT BERRY III
                                              MICHELLE KRAMER
                                              Assistant United States Attorneys
                                              219 S. Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 353-5300


Dated: June 9, 2021




                                         15
